30 So.3d 690 (2010)
David LAWRENCE, Appellant,
v.
AQUARIUS SALES & SERVICE, INC. and Amerisure Insurance, Appellees.
No. 1D09-4197.
District Court of Appeal of Florida, First District.
March 25, 2010.
Patrick T. DiCesare and Harold E. Baker of DiCesare, Davidson & Barker, P.A., Lakeland, for Appellant.
Peter H. Dubbeld of Dubbeld & Kaelber, P.A., St. Petersburg, for Appellees.
PER CURIAM.
In this workers' compensation appeal, Claimant seeks reversal of the Judge of Compensation Claims' (JCC's) findings regarding maximum medical improvement (MMI) and Claimant's permanent impairment rating (PIR). Claimant argues that neither his status of having reached MMI, nor the extent of any permanent impairment sustained, was at issue below and, therefore, the JCC erred by making potentially prejudicial findings on these issues.
We agree that Claimant's PIR was not at issue. A JCC may not rule on issues which are beyond the scope of the hearing, and in the circumstances of this case it was therefore error to make a finding on the issue of PIR. Scott Smith Oldsmobile v. Hoffard, 415 So.2d 886 (Fla. 1st DCA 1982). Booher v. Perkins Rest. & Bakery, 11 So.3d 1008 (Fla. 1st DCA 2009). We hereby modify the order on appeal by striking the JCC's findings regarding *691 Claimant's PIR. See e.g., Belly Acres, Inc. v. Frankel, 412 So.2d 48 (Fla. 5th DCA 1982) (modifying judgment in part and affirming as modified).
The order is hereby AFFIRMED as modified.
HAWKES, C.J., ROBERTS and CLARK, JJ., concur.